Citation Nr: 1504173	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for nerve damage and chronic pain.

2.  Entitlement to a rating in excess of 20 percent for chronic thoracolumbar strain and compression.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to November 2002 and from October 2003 to April 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Portland, Oregon Regional Office (RO) that granted service connection for PTSD (rated 30 percent disabling), and a chronic thoracolumbar strain and compression (rated 20 percent disabling), and from a December 2007 rating decision that denied service connection for nerve damage and chronic pain.  The Veteran requested a Board hearing in his May 2008 and August 2009 substantive appeals; in March 2011, he withdrew those requests.  

The issues of increased rating for chronic thoracolumbar strain and compression, and entitlement to service connection for nerve damage and chronic pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's PTSD has been manifested throughout the appeal period by no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, statutory notice had served its purpose and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice on the downstream issue of entitlement to an increased initial rating in an April 2008 statement of the case and has had ample opportunity to respond/supplement the record. It is not argued that he was prejudiced by a notice error or omission.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's statements, third-party statements in support of his claim, and pertinent VA and private treatment records have been secured.  The RO arranged for VA PTSD examinations in April 2006, September 2008, and April 2009.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Board has considered the entire period of the appeal, excluding the time period during which the Veteran was assigned a temporary total 100 percent hospitalization rating, to see if the evidence warrants "staged ratings" (the assignment of different ratings for distinct periods of time based on the facts found).  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging from 61-70 denote some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly more severe levels of mental impairment.   

On April 2006 VA PTSD examination, the Veteran reported difficulty relating to his wife because of his mood swings.  He described his mood as irritable, short, and terse, but reported that he is able to control his mood swings to maintain a professional working environment.  He also described nightmares that occur daily without medication and four to five times a week with medication.  He denied flashbacks but reported that intrusive distressing thoughts occur once or twice a month. Triggers include sudden, loud noises and utter silence.  He has an exaggerated startle response.  Although he avoids crowds, he does not feel detached or estranged from people. He remains hypervigilant, but much less so than when he returned from service.  He has a positive sense of future and reported hanging out with friends, watching sports, and socializing with coworkers after work.  He reported being mostly bothered by his emotional instability.

On mental status examination, his hygiene was clean and his grooming neat.  He was oriented to person, place, and time.  His affect showed full range and his mood was reported as occasionally depressed.  He was able to make logical associations and his stream of thought was unremarkable.  His thought content was negative for suicidal or homicidal ideations, psychotic symptoms, or delusions.  His concentration and memory were grossly intact, and insight and judgment were good.  The examiner diagnosed chronic mild to moderate PTSD and depression, not otherwise specified, and assigned a GAF score of 60.

In a May 2007 private treatment record, the Veteran reported that his PTSD symptoms include nightmares, flashbacks, and intrusive thoughts; they also include spells of untriggered depression that last for a couple of hours up to three days.  On mental status examination, he was oriented to time, date, place, and person.  His speech was normal, loud, and pressured; his mood normal, depressed, nihilistic, and tense.  His affect was normal, anxious, flat, and labile.  His insight and judgment were considered fair.  His thought process and thought content were appropriate, with a history of disorientation, flashbacks, and intrusive thoughts.  His thought content was also considered obsessive, paranoid, and antisocial with feelings of unreality.  His insight and judgment were fair, and his concentration was moderately distracted.  PTSD was diagnosed and a GAF score of 50 was assigned.

On September 2008 VA PTSD examination, the Veteran reported that his primary issue is difficulty communicating with his wife.  His main PTSD symptoms include irritability, sleep difficulty, lack of patience, and being emotionally withdrawn.  He functioned better in his professional life than in his personal life.  He was performing well in school, had a good relationship with his professors, and described his concentration and focus as good.  Socially, he spends time with his wife and daughter but is otherwise isolative and withdrawn with a depressed mood.  His stressors include chronic back pain and undiagnosed physical problems.

On mental status examination, his hygiene was clean and his grooming neat.  He was oriented to person, place, and time.  He maintained eye contact and was cooperative.  His affect was appropriate, mood depressed.  His stream of thought was not tangential or circumstantial.  He reported an increase in suicidal thoughts over the past two months, with plan but without intent.  He denied homicidal ideation, psychotic symptoms, or hallucinations.  His concentration and memory were grossly intact, his insight and judgment good.  Chronic, mild PTSD with major depressive disorder was diagnosed and a GAF score of 52 was assigned.

On April 2009 VA PTSD examination, the Veteran reported that a "meltdown" in 2008 required inpatient treatment.  (A temporary total 100 percent hospitalization rating has already been assigned for this period.)  He reported taking online classes after he began to feel "closed in" in a classroom setting.  He also reported that he has limited social activities and his only friends are those with whom he deployed.  He reported difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

On mental status examination, the Veteran appeared clean and neatly groomed.  His speech was loud, clear, and coherent, and his attitude was cooperative and friendly.  His affect was blunted and his mood was hopeless.  He was oriented to person, time, and place.  He denied delusions or hallucinations.  He has panic attacks two to three times per week and locks doors and checks for safety.  He denied homicidal or suicidal thoughts and his impulse control was fair. His recent and remote memory was mildly impaired, but his immediate memory was normal.  The examiner noted that the Veteran's PTSD symptoms are decreased when he is not fatigued.  A GAF score of 55 was assigned.

During September 2013 VA treatment, the Veteran reported that his daughter was being molested by another student at school.  Additional identified stressors included the recent loss of two paternal aunts and the family dog.  He reported symptoms of anger, disrupted sleep with increased nightmares, intrusive thoughts, and increased somatic experience including diaphoresis and dyspnea.  He endorsed ruminating anxiety, daily panic episodes, and an inability to function while working as a clinical supervisor.  His mood was a "storm of mixed emotions," including rage, guilt, and fearfulness.  He was alert and oriented to person, place, and time.  The physician noted that his stoic, calm presentation belied seething rage. A GAF score of 57 was assigned.

A later September 2013 VA treatment record notes that the Veteran's sleep was improved with a new medication for night anxiety and insomnia.  He reported having more daytime energy and being better able to tolerate work-related stress.  He still reported symptoms of disrupted sleep, hyperstartle, agitation, anger, re-experiencing, and avoidance.  On mental status examination, he was alert and oriented to person, place, and time, easily engaged, and cooperative.  His affect was full, and mood congruent.  There was no apparent psychosis or paranoia.  A GAF score of 60 was assigned. 

According to a January 2014 VA treatment record, the Veteran was working as a social worker for a community program that focuses on the chronically mentally ill.  He sought treatment for "harm reduction" to keep himself safe from feeling overwhelmed since he recognized that his actions in numbing himself from circumstances caused him to isolate.  He stated that he put a gun in his mouth the last time he felt this out of control.  (He reported that this happened in 2007; the only notation of suicidal thoughts is in the September 2008 VA PTSD examination, discussed above.)  On mental status examination, his thoughts were linear, logical, and future-oriented.  He denied current suicidal or homicidal ideation but noted that his current coping strategy of isolating himself could lead to an increase in suicidal ideation.  A February 2014 VA treatment record noted that he had good insight into his current struggles and was open to exploring ways in which to become less numb to those around him.

An April 2014 VA treatment record notes that the Veteran was alert, fully oriented, and well-kept.  His mood was depressed and his affect was moderately flat.  There was no evidence of formal thought disorder.  He denied delusions or perceptual disturbances, and there was no evidence of psychotic symptoms, mood instability, organic impairment, or danger to self or others.  There was no evidence of expressed suicidal or homicidal ideation, intent, or plan.

According to an August 2014 VA treatment note, the Veteran complained of depression, mood swings, and irritability.  He reported getting four to five hours of broken sleep at night with nightmares on half of the nights.  He enjoys being outdoors and enjoys his family.  He reported no suicide attempts, but said that his wife found him with a pistol in his mouth in 2008; thereafter, he was admitted to a 30-day residential treatment facility.  He is now hopeful about the future. 

On mental status examination, he was neatly dressed and groomed, and his behavior was pleasant and cooperative.  His speech was fluent and his mood was "middle of the road."  His affect was euthymic, and his thought process logical, coherent, and goal directed.  His insight and judgment were good.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: panic attacks occurring either daily or two to three to times per week, sleep impairment marked by nightmares occurring on most nights, difficulty communicating with his wife, flashbacks, intrusive thoughts, depressed mood, hypervigilance, exaggerated startle response, and isolation/emotional withdrawal.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, depressed mood, suspiciousness, and chronic sleep impairment among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  

Although the 50 percent rating criteria contemplate occupational and social impairment with reduced reliability and productivity, such impairment must be  "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 50 percent level contemplates disturbances of motivation and mood, does not mean his PTSD rises to the 50 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The Board acknowledges that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  They do not more closely approximate the types of symptoms contemplated by a 50 percent rating, and therefore, a 50 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114.  The Board also acknowledges that the Veteran experiences panic attacks either daily or from two to three times a week.  The Board finds, however, that, overall, he is still able to function as a social worker for a community program that focuses on the chronically mentally ill and that his symptoms only cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 30 percent rating throughout the appeal period.  In reaching its decision, the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b).  

The record also does not establish that the rating criteria are inadequate for rating the Veteran's PTSD such that an extraschedular rating is warranted.  The effects of his disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether his disability picture exhibits other related factors, such as those provided by the regulations as "governing norms," is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that during the course of the appeal, TDIU was granted based on the effects of his multiple service-connected disabilities.  However, the TDIU award was later replaced by a 100 percent combined evaluation for all service-connected disabilities.  Therefore, the matter of a total disability rating based on individual unemployability due to PTSD is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating in excess of 30 percent for posttraumatic stress disorder is denied.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service-Connected Back Disability

The Veteran's most recent VA examination to evaluate the current severity of his service-connected back disability was in September 2008.  He has alleged in statements that the current rating does not reflect the current state of his back disability.  He has also filed a separate claim of service connection for nerve damage and chronic pain secondary to his service-connected back disability.  Under such circumstances a contemporaneous examination to assess the severity of this disability is necessary.  

Service Connection for Nerve Damage and Chronic Pain

The Veteran contends that his nerve damage and chronic pain is secondary to his service-connected back disability.  The Board notes that the RO denied the Veteran's claim based on no clinical diagnosis of a current neurologic disability or pain disorder.  The Board notes, however, that his treatment records include diagnoses of radiculopathy, sciatica, and paresthesias.  Regardless, the Board finds that the lack of a diagnosis is not fatal to his claim and notes the potential applicability of the Gulf War illness presumption as it pertains to neurological signs or symptoms.  

There is no evidence to indicate that the Veteran has undergone testing for his currently claimed nerve damage and chronic pain.  On remand, the Veteran should be scheduled for an appropriate VA examination with medical opinions addressing the nature and etiology of such claims.

Additional Considerations

Additionally, updated records of any VA and/or private treatment the Veteran has received for his back pain and/or complaints of nerve damage and chronic pain are likely to contain pertinent information (and VA records are constructively of record) and must be secured.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for a back and/or neurological disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  

2.  The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for a back and/or neurological disability (i.e., update to the present the records of his VA treatment for back disability or complaints of numbness and tingling associated with the record).

3.  Thereafter, the AOJ should then arrange for the Veteran to be examined by an appropriate physician (a neurologist or orthopedist) to determine the current severity of his service-connected back disability and to determine whether he has a neurological disability that could be related to service or to his service-connected back disability.  The examiner must review the record in conjunction with the examination.  Any indicated tests or studies should be completed.  The studies conducted must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should specifically note whether the spine is ankylosed, and indicate whether there are any related neurological manifestations (such as radiculopathy, or bowel or bladder impairment), and if so, their nature and severity. The examiner must also indicate whether there is related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such, and the frequency and duration of any).  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that specifically respond to the following:

(a) Please identify (by medical diagnosis) each neurological disorder found that could be attributed to the Veteran's complaints of numbness and chronic pain.  If a neurological disability entity is diagnosed, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of his military service or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected chronic thoracolumbar strain and compression?  

(b) If no such disability is diagnosed, is it at least as likely as not (a 50 percent or better probability) that the Veteran's current symptoms are indicators of an undiagnosed illness manifested by neurological signs or symptoms that could be related to any incident of his military service?

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


